Cobb, J.
Where a case was assigned for trial on a day certain, in accordance with the practice prevailing in the court in which it was pending, and on the day immediately preceding was tried and disposed of upon the statement by counsel, for plaintiff that the defendant could not be found and was not represented by counsel, the discretion of the trial judge in setting aside thé verdict and judgment and reinstating the case at the same term will not be controlled, when it appears that the defendant was represented by counsel, who was in court on the day the case was originally assigned for trial, although the fact that such counsel represented the defendant was at the time of the assignment unknown to the court and to counsel for the opposite party. Judgment affirmed.

All the Justices concurring.